DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the drill pipe” as first recited in line 6 of claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louviere et al. (2014/0262538).
The Louviere et al. publication shows a slip assembly for handling a tubular comprising three slip segments arranged in a slip bowl wherein each of the slip segments includes a slip member (20) having a first tapered inner surface (21), a first tapered outer surface (25), and a pocket (23,24); a force amplifier member (30) having an upper contact surface (37), a second tapered inner surface (below projections 32), a second tapered outer surface (35), and a downwardly facing shoulder (39); a limiting plate (50); a force amplifier made up of a spring (70) and cylinder (60) disposed within the pocket; and a pad base (40) having frictional material (42).
	Regarding claims 2 and 3, wedge-shaped projections (44) form a dovetail joint between adjacent projections (32) on each force amplifier member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9-13, and 15-18, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Louviere et al. (2014/0262538) in view of Kinley (3,472,535).
 	The Louviere et al. publication, as presented above, does not specifically disclose its slip bowl supported in a rotary table as is called for in claim 10 of the instant application.
	However, it is common in the drilling rig industry to mount a slip bowl on a rotary table.  The Kinley patent show a slip assembly for handling pipe assemblies supported on a rotary table (R) as is typically employed in the art.

 	In regard to claims 6, 7, 15, and 16, it would have been an obvious choice of mechanical design to decrease the angle of inclination of the resulting slip assembly with respect to a tubular by a small acute angle (e.g. approximately 3 degrees) in order to securely grip such a tubular without damage.
	Regarding claims 9 and 18, it would have been obvious to form the resulting frictional material (42) with a coefficient of friction approximately 0.15 in order to reliably grip the tubular without scratching or otherwise damaging the outer surface of the tubular.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not fairly teach or suggest a force amplifier resting against the limiting plate when biased by the amplifier as set forth in claims 5, 14, and 19 of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Bee et al. publication (2004/0207223) show slip segments designed to frictionally engage a pipe without causing damage to the outer surface of the pipe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                 Primary Examiner, Art Unit 3652                                                                                       

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
5/7/2021